Citation Nr: 1623431	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury, to include as secondary to psychotic disorder not otherwise specified.

2.  Entitlement to an effective date earlier than February 27, 1995, for the grant of service connection for psychotic disorder not otherwise specified.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with gastritis.

4.  Entitlement to an effective date earlier than February 27, 1995, for the grant of service connection for gastroesophageal reflux disease with gastritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) since July 1, 2008, based on service-connected disabilities other than psychotic disorder not otherwise specified.

6.  Entitlement to TDIU prior to July 1, 2008, based on all service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1980 and from April 1984 to May 1985 with additional service in the Air National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York, and Los Angeles, California.  The VA RO in Los Angeles, California, currently has jurisdiction over the Veteran's claims file.

In January 2015, the Veteran testified at a hearing before a Decision Review Officer at the VA RO in Los Angeles, California, and a copy of the transcript has been associated with the electronic record.

Although the RO has granted service connection for gastroesophageal reflux disease with gastritis, the Veteran maintains that service connection for gastrointestinal disorders other than gastroesophageal reflux disease with gastritis is warranted.  The Board notes that the RO is still developing those issues.

The Veteran expressed disagreements with the initial effective dates for the grants of service connection for psychotic disorder not otherwise specified and gastroesophageal reflux disease with gastritis.  Even though the VA RO in Los Angeles, California, granted an effective date of February 27, 1995, for the grant of service connection for psychotic disorder not otherwise specified in a December 2015 rating decision, this grant is not a complete grant of the benefit sought on appeal because the Veteran did not explicitly indicate that he would be satisfied with an effective date of February 27, 1995.  For the same reason, the grant of an effective date of February 27, 1995, for gastroesophageal reflux disease with gastritis in a March 2016 rating decision is not a complete grant of the benefit sought on appeal.

The issue of entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with gastritis is before the Board.  In March 2016, the Veteran raised the issue of entitlement to TDIU.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Although a 100 percent disability rating for psychotic disorder not otherwise specified is in effect effective July 1, 2008, the TDIU claim is not rendered moot because there remains a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2015); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel  precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim is before the Board.

In light of the above, the issues are as stated on page one of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO last issued a supplemental statement of the case on the effective date claim for the grant of service connection for the psychiatric disorder in February 2015.  As noted above, although the VA RO in Los Angeles, California, granted an effective date of February 27, 1995, for the grant of service connection for psychotic disorder not otherwise specified in a December 2015 rating decision, this grant is not a complete grant of the benefit sought on appeal because the Veteran did not explicitly indicate that he would be satisfied with an effective date of February 27, 1995.  Therefore, the RO should issue a supplemental statement of the case readjudicating the claim.

Regarding the claim of entitlement to service connection for traumatic brain injury, the Veteran has submitted additional medical treatise evidence since the latest supplemental statement of the case in March 2015 without a waiver of initial consideration of the evidence by the RO.  In fact, a July 2015 statement suggests that he would not waive such consideration.  38 C.F.R. § 20.1304(c) (2015).

In a September 2015 claim, the Veteran reported his complete history of VA treatment.  Previously, in April 2011 he reported treatment at the Harlem Vet Center.  The RO should obtain all VA treatment records, to include Vet Center records, not already in the electronic claims file as well as asking the Veteran to identify any treatment for his traumatic brain injury.

As the Veteran is claiming secondary service connection for traumatic brain injury, he should be provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

In February 2015 rating decision, the RO in Los Angeles, California, granted service connection for gastroesophageal reflux disease with gastritis effective July 9, 2009, and assigned a 10 percent disability rating.  The Veteran expressed disagreement with the effective date of the grant of service connection and the initial rating.  As noted above, the grant of an effective date of February 27, 1995, for gastroesophageal reflux disease with gastritis in a March 2016 rating decision is not a complete grant of the benefit sought on appeal and the issue of TDIU is part of the claim for an initial increased rating.  No statement of the case, however, has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his traumatic brain injury and obtain any identified records.  Regardless of his response, obtain all records from the VA NY Harbor Healthcare System from December 1989 to July 2011, the Miami VA Medical Center from July 2013 to May 2014, from the VA Greater Los Angeles Healthcare System from March 2016 to the present, and all records from the Harlem Vet Center.

3.  Issue a statement of the case to the Veteran addressing entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease with gastritis; entitlement to an effective date earlier than February 27, 1995, for the grant of service connection for gastroesophageal reflux disease with gastritis; entitlement to TDIU since July 1, 2008, based on service-connected disabilities other than psychotic disorder not otherwise specified; and entitlement to TDIU prior to July 1, 2008, based on all service-connected disabilities.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

4.  Thereafter, the AOJ must adjudicate the other two issues on appeal, with consideration of all evidence of record and consideration of secondary service connection.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




